DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 Response to Amendment and Rebuttal Arguments
3.	The amendments to the claims and rebuttal arguments filed on July 21, 2021 have been fully considered.  Below are responses to Applicant’s remarks.
4.	The claims were previously rejected under 35 USC 103 as being unpatentable over US 8,093,268 in view of US 20180297948, Ho et al., US 9,376,429 and Goldberg et al.  US 8,093,268 teaches pharmaceutical compositions comprising a NK1 receptor antagonist and a sodium channel blocker for treatment of disorders including pain.  The compound of 
    PNG
    media_image1.png
    25
    420
    media_image1.png
    Greyscale
 is one of five sodium channel blockers that is cited as a preferred embodiment (column 6).  Moreover, sodium channel blockers are widely taught in the art in connection with the treatment of erythromelalgia.  See, for example, references of US 20180297948, US 9,376,429, Ho et al. and Goldberg et al.  It was determined that the difference between the prior art and the claims at issue is the generic teaching of a sodium channel blocker for the treatment of pain vs. the claims to the specific embodiment of 
    PNG
    media_image1.png
    25
    420
    media_image1.png
    Greyscale
 which is also suggested by the reference.  It was determined that one of ordinary skill has the teaching and suggestion in the prior art to practice the method of treating erythromelalgia using the sodium channel blocker 
    PNG
    media_image1.png
    25
    420
    media_image1.png
    Greyscale
 as it is cited as one of five preferred embodiments.  Thus the skilled artisan has the teaching and suggestion in the prior art to practice the claimed invention.  The motivation is to practice the alternate methods that are suggested in the prior art.
	Applicant’s arguments have been fully considered and they are persuasive to overcome the rejection with respect to claims 19 and 24.  The rejection is maintained with respect to the other pending claims (15-18, 20-23).  Applicants state that US 8,093,268 generally teaches a combination therapy comprising administering an NK1 receptor antagonist and a sodium channel blocker for the treatment of pain and that the reference disclose twelve sodium channel blockers.  However, Applicants state that the reference does not teach treating pain caused by erythromelalgia.  Applicants also argue that the secondary reference of US 20180297948 teaches nine different voltage gated sodium channels, associated to different diseases, which include the pertinent Nav1.7 channel for erythromelalgia.  Thus, Applicants conclude that the reference would have discouraged a person of ordinary skill from trying the claimed compound to treat erythromelalgia.  
	In response to Applicant’s arguments, it is first noted that the reference of US 20180297948 was applied to show that in the state of the art sodium channel blockers are taught in the treatment of erythromelalgia (eg. paragraphs [0002]-[0006]).  Thus, the generic teaching in the primary reference (US 8,093,268) for the treatment of pain using the claimed compound in combination with the specific teaching of pain associated with erythrolmelalgia in the secondary reference (US 20180297948) suggests to the skilled artisan to practice the claimed invention.  It is also noted that the secondary reference specifically teaches that the inhibition of the Nav1.7 channel with sodium blockers treats pain associated with erythromelalgia, eg. column [0006].
	Applicants state the based on the reference of Hinckley et al. the claimed compound has unexpected properties.  It is noted that a rebuttal argument for an obviousness rejection due to unexpected results must be presented in the form of a declaration and not by attorney’s arguments.
	  For the reasons provided above, the 35 USC 103 rejection is maintained.  Claims 15-18 and 20-23 remain rejected.  The rejection is withdrawn for claims 19 and 24.
5.	The obviousness-type double patenting rejection over US 15,315,991 is withdrawn because this application has been abandoned.
6.	A new ground of objection is set forth in this office action for claims 19 and 24. 
Claim Objections
7.	Claims 19 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626